Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 1, insert the word --acid-- after the word “amino”.

The purpose of this amendment is to correct a typographical error. The “amino sequence” of claim 1 is clearly an amino acid sequence, as evidenced by the original claims and specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amended claims are patentable over the closest art of Agou et al. (WO 2005/027959 A1) in view of the arguments filed February 22, 2021 and the evidence in Example 7 of the original specification. Agou et al. do not teach or suggest MENO-derived peptides in which amino acids at the positions equivalent to X7 or X9 are neutral or basic, including Gln as in SEQ ID NOs: 12 and 13, or glutamic acid methyl ester as in SEQ ID NOs: 14 and 15. Agou et al. do not teach or suggest that modifying the peptide at the positions equivalent to X7 or X9 to a neutral or basic amino acid would result in the peptide having cell penetration capability, a property of the claimed peptides evidenced by the data in Example 7 of the original specification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654